Case 3:21-cv-00142-DWD Document 27 Filed 03/05/21 Page 1lof3 Page ID #227

 

 

“L Meal cf al Ce

 

[4
UG ten e¢ Bh,

 

oti on te gzee te ugilasad
We COstIZ Ss betta FE ‘Leepihiiaae WAV Ett L42 CLP LAG
+h, is” H one ra bie ee that T- Ao Pik bili Ke Co pe
lnac as a furl y fe SAL Giese. eae oe LAT ET COG CE
LS thee. Ly th clAlas (fl thes Corplacat.

 

Evidence al Steele? compleints. binde ve <
ol Sree lap 6en place - 7, Ac sthinttheA AS
Bee od aa ae pages Phx Zrigi nal Lill(ng of- thts
asi. ease rnace this & Lunia LS elhe rte lr

 

 

 

 

en

 

—LeeriricA Lbetets.

 

A Z LODE +. LAAKE TE

 

 

 

 

 

 

 
Se NCI | Naa ty es VII

100 Nlorth 5th-Syet

Pellevile ri. g22z0

 

) S DstrictCoortC Jerk
15° Missouri Ave

Cast Sf Louis, |, 6.22 Ge

Case 3:21-cv-00142-DWD Document 27 Filed 03/05/21 Page 2of3 Page ID #22

; Legal Ma|
él

£u

3
‘

MAP ~ FB a_ona

. Nes
Case 3:21-cv-00142-DWD Document 27 Filed 03/05/21 Page 3o0f3 Page ID #229

Ww
KF
& *
= Fay
cS W
go
frm be i
995
& 74)
3

 

 
